DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 26-35 and 46 in the reply filed on 20 July 2020 is acknowledged.
Claims 36-45, 47 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected the invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 July 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 26-31, 33-35 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCown et al. (McCown”; U.S. Pre-Grant Publication Number 2003/0228284), in view of Daftary et al. (“Daftary”; US Pre-Grant Publication 2012/0027769).
This rejection is repeated for the same reasons of record as set forth in the Official action mailed 29 October 2020. A response to applicant’s traversal follows the reiterated rejection below.
The claimed invention embraces a process of producing a target polypeptide which comprises expressing an expression vector for expressing a target polypeptide in a a chinese hamster ovary cell transfected with an expression vector comprising an expression cassette comprising a polynucleotide encoding the target polypeptide, which may be a monoclonal antibody, operably linked to a fibronectin secretion leader sequence or a functional equivalent thereof. The separate expression cassettes may comprise heavy and light chains, or the expression cassettes may be located on the same vector. The expression cassette may comprise a hEF1a promoter operably linked to the polynucleotide encoding the target polypeptide, or may comprise a human betaglobin bovine growth hormone polyA, or SV40 early or late polyA sequences. The fibronectin secretion leader may be CHO fibronectin. It is noted that SEQ ID NO: 2 appears to be free of the prior art.
McCown teaches secretion signal vectors comprising a fibronectin signal sequence useful for the delivery of nucleic acids to mammalian cells. McCown teaches that such cells can be used to produce therapeutic polypeptides, including monoclonal antibodies. See paragraph [0107] for example. McCown teaches that appropriate controls sequences for this vector include an expression control elements such as polyadenylation signals and promoters. McCown does not teach the use of CHO cells specifically, the use of separate expression cassettes for heavy 
Daftary teaches systems and methods for antibody production that utilize CHO cells with a dihydrofolate reductase marker system (para. [0046]), the use of separate expression cassettes for heavy and light antibody chains (para. [0037]), the human EF1-α promoter (para. [0035], Tables 2 and 3), and a bovine growth hormone poly(A) sequence (para. [0037], Table 3). 
It would have been obvious to one of ordinary skill in the art to incorporate the expression elements of Daftary, including CHO cells with the use of separate expression cassettes for heavy and light antibody chains, the use of the human EF1α promoter, and at least a bovine growth hormone poly(A) sequence. One of ordinary skill in the art would have had reason to do so, since Daftary specifically teaches that such elements constitute optimized components for antibody expression in CHO cells, and since McCown teaches cells for use in expressing antibody components. One of ordinary skill in the art would have been motivated to use of the specific fibronectin secretion leader sequence native to CHO cells in such a system, in order to optimize antibody production as well. Since all elements were known in the prior art, and since all steps for incorporating such elements into vectors for administration into CHO cells were also well known as evidenced by the combination of McCown and Daftary, one of ordinary skill in the art would have had a reasonable expectation of success as well. Accordingly, and in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Traversal
Applicant traverses by arguing that the examiner's statements concerning the teaching of McCown do not represent the totality of the teachings of this cited reference, and that such teachings would be of interest to a skilled person interested in the manufacture of a target polypeptide, as opposed to gene therapy delivery vectors. 
McCown the use of delivery vectors for the delivery of a gene into a patient, and expression of that gene in order to effect in vivo therapy. Applicant grants that McCown contemplates the use of the vectors claimed in protein production “in its most general sense”, but alleges that McCown contains no teaching that would either direct or cause the skilled person to contemplate the invention of the present application. In fact, to the extent that McCown contains any specific disclosures of relevance to the manufacture of isolated polypeptides, the teaching of McCown would direct the skilled person away from the present invention.
Applicant’s arguments have been fully considered, but are not persuasive. Applicant argues McCown to the exclusion of Daftary. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
While applicant argues that McCown teaches that many of its secretion leaders are not fully cleaved, and alleges that McCown teaches this to be advantageous, this is considered to constitute a piecemeal analysis of McCown. McCown teaches at paragraph [0061] that “[t]ypically, the secretory signal is cleaved from the polypeptide during processing, which is 
Applicant grants that Daftary discloses the use of secretion leaders, but teaches the use of the native signal sequences associated with the target polypeptide and allegedly provides no suggestion that heterologous secretion leaders should be employed. However, this is not persuasive. As above, the rejection was made over the combination McCown and Daftary, and McCown clearly teaches using heterologous secretion leaders that are capable of being fully cleaved. The argument that the skilled person would not select fibronectin secretion leaders, based on the disclosure of McCown is considered to comprise nothing more than opinion that is not supported by the evidence. The rejection is considered proper and is maintained therefore.

Allowable Subject Matter
Claim 32 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633